t c summary opinion united_states tax_court hatem elsayed petitioner v commissioner of internal revenue respondent docket no 8935-07s filed date peter a lowy for petitioner david b mora for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to deduct unreimbursed employee business_expenses in excess of the amount that respondent allowed for and whether petitioner is entitled to a filing_status of married_filing_jointly for background some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in texas petitioner was employed as a truck driver in a job he maintained through the end of he did not own or lease a truck rather he drove trucks owned by his employers in petitioner worked for two corporations swift transportation swift and a-z transportation a-z swift and a-z were related businesses in that swift owned a-z or leased its assets consequently their driver reimbursement policies discussed below were identical petitioner transported many types of 1the notice_of_deficiency included a sec_6662 accuracy- related penalty for petitioner did not dispute the penalty in his petition or at trial therefore petitioner is deemed to have conceded the issue see rule b 118_tc_358 shipments including regular freight and hazardous materials and he drove to destinations throughout the continental_united_states petitioner maintained a home in texas but he was an active driver during logging days away from home swift and a-z reimbursed their drivers for certain expenses including tolls scales showers truck supplies truck washes motels lumpers people hired to help unload the truck and truck repairs swift and a-z did not reimburse their drivers for maps tools meals clothing bedding coolers batteries office supplies first aid kits or air fresheners petitioner kept receipts for his purchases in separate envelopes by category petitioner used a home computer to help record his driver logs and account for his expenses petitioner brought his two forms w-2 wage and tax statement and his receipts to a tax preparer who prepared petitioner’s federal_income_tax return petitioner timely filed his return using single filing_status and reporting wages of dollar_figure and deductions totaling dollar_figure on schedule a itemized_deductions of the dollar_figure in itemized_deductions dollar_figure are expenses that petitioner claimed on form_2106 employee business_expenses the internal_revenue_service irs selected petitioner’s federal_income_tax return for examination the sole adjustment was the disallowance of dollar_figure or the allowance of dollar_figure of the dollar_figure deduction for unreimbursed employee business_expenses three categories of expenses made up the dollar_figure vehicle expenses--dollar_figure meals--dollar_figure dollar_figure times a 50-percent reduction and other expenses-- dollar_figure the examiner allowed in full petitioner’s deduction for vehicle expenses the meal expenses that petitioner had listed separately were for restaurant meals while petitioner was home which respondent disallowed petitioner could not reconcile the dollar_figure deduction for other expenses that he had claimed on the return however a significant component was for meals he had purchased while away from home the examiner determined that petitioner incurred dollar_figure for meals and incidental_expenses away from home based on days times a per_diem rate of dollar_figure the examiner then reduced the dollar_figure total by percent to allow a deduction of dollar_figure because sec_274 generally permits only percent of meals and entertainment as a deduction the record is unclear as to the specific expenses that make up the examiner’s remaining allowance of dollar_figure dollar_figure minus dollar_figure and minus dollar_figure other than an electronic map for dollar_figure during the audit petitioner raised the issue of his filing_status for he claimed that he is entitled to use married_filing_jointly rather than single status because by the end of he was in a common_law marriage with irma angelica cueto whom he married in separate civil and religious ceremonies in date the examiner determined that petitioner’s filing_status for was single therefore solely on the basis of the dollar_figure disallowance respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner timely petitioned the court for redetermination of the deficiency seeking an increased deduction for other business_expenses that he claimed on form_2106 additionally petitioner asks the court to recognize his common_law marriage to ms cueto during and permit him to file as married_filing_jointly at trial petitioner called his wife and a friend ms brenda hernandez as witnesses with respect to the common_law marriage petitioner did not call his tax preparer as a witness discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding a factual issue if the taxpayer produces credible_evidence and meets the other requirements of the section including maintaining records required by the internal_revenue_code and cooperating fully with the secretary’s reasonable requests for witnesses information documents meetings and interviews petitioner did not fulfill the requirements of sec_7491 and therefore the burden_of_proof regarding the unreimbursed employee_business_expense deductions and his marital status remains on petitioner with respect to the accuracy- related penalty sec_7491 places the burden of production on respondent the first issue for decision is whether petitioner is entitled to a deduction for unreimbursed employee business_expenses in excess of the amount respondent allowed deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to a deduction 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also 90_tc_74 sec_1_6001-1 e income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 disallows deductions for personal living or family_expenses generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 sec_274 overrides the cohan_rule with regard to certain business_expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date sec_274 requires stricter substantiation for travel meals and listed_property such as cellular telephones sec_274 requires taxpayers to provide adequate_records or sufficient other evidence establishing the amount time place and business_purpose of the expense to corroborate the taxpayer’s statements even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not have sufficient substantiation sec_1 5t a temporary income_tax regs supra keeping in mind these well-established principles we now decide whether petitioner is entitled to additional unreimbursed employee business_expenses with respect to the deduction for meals away from home respondent has already determined that petitioner is entitled to use a per_diem rate rather than actual expenses and that is the proper number of days petitioner was away from home during petitioner does not challenge these determinations respondent also determined that dollar_figure per day is the correct per_diem rate that petitioner should use for meals and incidentals expenses m ie while he was on the road in the continental_united_states conus during we disagree while dollar_figure is generally the correct standard conus rate per revproc_2003_80 sec_3 a and 2003_2_cb_1037 the same revenue_procedure provides a separate dollar_figure conus per_diem rate for employees in the transportation industry id sec_4 c b pincite the definition of transportation industry employee includes in pertinent part an individual whose work directly involves moving people or goods by truck and regularly requires travel away from home which during any single trip away from home usually involves travel to localities with differing federal m ie rates id sec_4 c b pincite petitioner meets the definition because he directly moved goods by truck hi sec_268 days away from home constitute regular travel and he made trips away from home involving numerous localities with varying federal m ie rates additionally the 50-percent allowance for meals under sec_274 is superseded by a more generous percent allowance for under sec_274 for individuals subject_to the hours_of_service limitations of the department of transportation sec_274 truck drivers are subject_to department of transportation hours_of_service limitations eg generally truck drivers may not drive more than hours in any period of consecutive days or more than hours in consecutive days see 143_f3d_1095 8th cir c f_r sec_395 thus instead of the deduction of dollar_figure that respondent allowed petitioner is entitled to a deduction of dollar_figure for meals and incidental_expenses on the basis of days away from home at dollar_figure per day times an allowance rate of percent with respect to the other expenses that petitioner seeks to deduct in excess of the dollar_figure the court received into evidence from petitioner a spreadsheet and copies of receipts totaling dollar_figure comprising three subcategories of expenses dollar_figure for cellular telephone charges dollar_figure for restaurant meals that petitioner purchased while in his hometown and dollar_figure for unreimbursed supplies that petitioner bought while on the road with respect to the cellular telephone bills totaling dollar_figure petitioner’s employers suggested that drivers might find cellular telephones useful but did not reimburse its drivers for a cellular telephone petitioner used the cellular telephone to contact other truckers shippers and receivers to discuss among other things the best routes for his particular destination considering his load type load weight and vehicle size information that is not readily available from typical road maps petitioner also used the cellular telephone for personal calls petitioner did not keep a log of his calls but he estimated that percent of the calls had a business_purpose sec_274 governs the substantiation requirements related to listed_property which under sec_280f includes cellular telephones under sec_274 the taxpayer must maintain adequate_records or present corroborative evidence to support the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date the court may not use the cohan doctrine to estimate expenses governed by sec_274 boyd v commissioner t c pincite thus while petitioner has substantiated that he paid cellular telephone charges and he has established that he had a business_purpose for a cellular telephone he has provided no contemporaneous log or any other credible_evidence of the portion of the cellular telephone use that was business related the burden is on petitioner to support the business usage because congress has decided that a cellular telephone is listed_property we may not estimate accordingly petitioner is not entitled to a deduction for his cellular telephone expenses for with respect to the hometown meals petitioner provided receipts to show that he paid dollar_figure for restaurant meals in between work assignments petitioner contends that although his employers did not require the meals the meals had a business_purpose in that they gave him an opportunity to meet with other drivers to gain their wisdom as to how best to advance his driving skills eg learning safety tips the rules for hours worked and how to increase his earnings petitioner wrote on the backs of the receipts the first but not last names of the person s with whom he ate he did not record the business_purpose of the meals included in the total were payments of dollar_figure and dollar_figure to purchase meals for several other drivers as appreciation for their advice in instances where sec_162 trade_or_business_expenses overlap with sec_262 personal expenses sec_262 takes precedence 82_tc_538 further a deduction for meals and entertainment_expenses similar to the deduction for travel_expenses is subject_to strict substantiation requirements sec_274 moreover the individual must show more than a tangential connection with the business he must show that the expense is directly connected with the trade_or_business sec_1_162-1 income_tax regs petitioner has not sufficiently connected the meals with a bona_fide trade_or_business purpose moreover the receipts that petitioner submitted while showing dates and prices did not show last names or document a business_purpose see sec_274 flush language thus petitioner did not establish a business_purpose that transcends the ordinary personal benefit of eating an enjoyable meal with colleagues sec_1_274-5t temporary income_tax regs fed reg date accordingly for the foregoing reasons we find the hometown meals are a personal_expense and we sustain respondent’s disallowance see sec_1_262-1 income_tax regs with respect to the dollar_figure in unreimbursed supplies many of the receipts just showed dollar amounts with a cryptic description eg a credit card purchase for dollar_figure for luggage ro eac from an unidentified store and dollar_figure for g-r-o-c from the drivers travel mart in anna texas many other receipts had no description at all such as a dollar_figure credit card receipt from wal mart in houston texas dollar_figure from the flying j travel plaza in carmel church virginia and dollar_figure from travel centers of america in tallulah louisiana a few receipts had an apparent business_purpose dollar_figure for a cb radio dollar_figure for an atlas map and dollar_figure for a small map however most of the other identifiable purchases were for seemingly personal purposes dollar_figure from a wal mart in humble texas for shampoo and office supplies and dollar_figure dollar_figure and dollar_figure from a sam’s club for an executive chair an l-shaped desk and nike tennis sneakers examining these receipts we find that petitioner did not provide adequate substantiation establishing a business_purpose under sec_274 in many cases the receipts did not describe and petitioner did not furnish an explanation of what he purchased therefore even if we were to provide an estimate under the cohan doctrine the amount that we would estimate as business rather than sec_262 personal expenses would be far less than the nearly one-half or dollar_figure that respondent allowed accordingly we find no ground to increase petitioner’s deduction for other expenses beyond the dollar_figure that respondent has already allowed the second issue for decision is whether petitioner is entitled to a filing_status of married_filing_jointly for state law determines a person’s marital status for federal_income_tax purposes 47_tc_415 revrul_58_66 1958_1_cb_60 the state of texas recognizes common_law marriages but requires that three conditions be met the parties must agree to marry they must live together in texas as husband and wife and they must represent to others that a marriage exists tex fam code ann sec_2 vernon 868_f2d_1444 5th cir petitioner and ms cueto agreed to marry and in fact they did marry in we find credible their testimony that they had lived together since the critical test then is the third one whether they represented to others that they were married representing to others means holding each other out to the public estate of claveria v claveria s w 2d tex see also russell v russell s w 2d tex requiring public representation ex_parte threet s w 2d tex isolated reference to a person as his husband or wife and similarly an introduction to two close friends and telling two or three other persons does not constitute sufficient evidence of a common_law marriage and grigsby v reib s w tex the cohabitation must be professedly as husband and wife and public so that by their conduct towards each other they may be known as husband and wife in russell v russell supra pincite the supreme court of texas observed that although texas has recognized common_law marriages since the recognition is a grudging one in which the state merely tolerates but does not favor such marriages in the texas legislature enacted a statute to allow a couple to file a declaration of informal marriage with the county clerk id in the legislature amended the statute to make the proof of a common_law marriage more difficult restricting the ability of courts to simply infer a marriage id thus the effect of the amendment is to tighten the rules for inferring a common_law marriage requiring the evidence to be more convincing than before the agreement id accordingly in a society where nonmarital cohabitation for extended periods is far more common than it once was the fact finder will have to weigh the evidence more carefully than in the past id occasional uncontradicted reference to my wife or my husband needs corroboration and the context of the reference requires greater scrutiny id a forthright assertion of marriage with the consequence of liability such as when an alleged spouse seeks admission of the other to a hospital is highly probative of a tacit agreement id though ms cueto and ms hernandez testified on petitioner’s behalf their testimony was supportive but not decisive ultimately four factors weigh against petitioner’s claim that he was in a common_law marriage in first and importantly petitioner purchased a home in which became the couple’s primary residence petitioner could have titled the home and mortgage note jointly in his and ms cueto’s names but he did not do so this omission is highly probative because under russell v russell supra it was an opportunity for a forthright assertion of marriage when there was a significant consequence of liability second petitioner did not add ms cueto to the utility bills or his bank account and she did not change her driver’s license to her married name until third as noted above the state of texas provided residents with the opportunity to register their common_law marriage with the local county clerk but again petitioner chose not to do so fourth and also significant petitioner reported his filing_status as single on his federal_income_tax return he had the opportunity to alert the world or at least the irs that he believed he was married but he chose not to do so only later when his return was audited did petitioner raise the issue of a common_law marriage for the foregoing reasons we sustain respondent’s determination of petitioner’s filing_status as single for to reflect our disposition of the issues conclusion decision will be entered under rule
